Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 -10 recites the limitation "the positive voltage step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Sawada (JP 2012-104382).
Regarding claim 1, Sawada teaches a method, comprising: applying a modified periodic voltage function to an electrode of a substrate support of a process chamber (Fig. 7) to set a wafer voltage for a wafer, wherein the applying the modified periodic voltage function comprises: 

(b) delivering a second plurality of voltage pulses that are delivered during a second period wherein each pulse of the second plurality of voltage pulses comprises a second negative voltage step wherein the first negative voltage step is different than the second negative voltage step ([0027], Fig. 4, Fig. 6a, 6b); 
and repeating (a) and (b) a plurality of times to generate an ion energy distribution function that has a plurality of energy peaks in a plasma formed in the process chamber (Fig. 4a, 4b, 6a, 6b, [0035]). 
Regarding claim 3, Sawada teaches at least two of the plurality of energy peaks have different amplitudes ([0027], Fig. 4b). 
Regarding claim 4, Sawada teaches adjusting a number of the first plurality of voltage pulses relative to a number of the second plurality of voltage pulses to adjust the percentage of ion flux at a first of the plurality of energy peaks relative to ion flux at a second of the plurality of energy peaks [0027]. 
Regarding claim 6, Sawada teaches the ion energy distribution function is selected from one of the following: square, concave with two similar-amplitude peaks, concave with two different-amplitude peaks, sloped, and triangular (Fig. 4 and 5).  
 Regarding claim 10, Sawada teaches adjusting an output of an ion compensation component to control a slope of the portion between the pulses, and thereby control a width of one or more ion energy distribution function peaks [0027].  




a power supply configured to provide a periodic voltage function to an output configured to couple to a substrate support without a blocking capacitor (3, Fig. 1),
 the periodic voltage function having pulses having a positive voltage step and a negative voltage step and a portion between the pulses (Fig. 3a); 
and a controller in communication with the power supply and having a non-transitory tangible computer readable medium encoded with instructions [0019], 
and wherein the controller is configured to execute the instructions, the instructions comprising: accessing a control pattern associated with a resulting ion energy distribution function having at least two peaks of different amplitudes (Fig. 4, 5, 10 and d11); 
controlling switching of the power supply to effectuate the positive and negative voltage steps (Fig. 3); 
and controlling modulation of the negative voltage step to effectuate the shape of the ion energy distribution function having at least two flux peaks of different amplitude (fig. 4, 5, 10 and 11, [0025]).  
Regarding claim 17, Sawada teaches method, comprising: applying a negative jump voltage to an electrode of a process chamber to set a wafer voltage for a wafer (Fig. 3, 4, 6); 
and modulating the wafer voltage at different amplitudes over several cycles of the wafer voltage with a one of a distorted sinusoidal, and sawtooth function to create an ion energy distribution function having more than one energy peak with different amplitudes ([0016, Fig. 3, 4, 6).
wherein a relative number of pulses at a specific amplitude determines a relative ion fraction at an ion energy corresponding to the specific amplitude [0025-0027, Fig. 3, 4, 6, 10 and 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada as applied to claim 11 above in view of Wendt (US 6,201,208).
Regarding claim 12, Sawada does not teach an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination with the periodic voltage function, controls a slope of the portion between the pulses.  
Wendt teaches an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the power supply of Sawada by providing an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination with the periodic voltage function, controls a slope of the portion between the pulses, as taught by Wendt, because it would allow the ion flux to be estimated and be used in a feedback loop to control the plasma and achieve a desired level of ion flux (col. 4k ln. 1-10). 
  Regarding claim 13, Wendt teaches the ion compensation component is either a voltage source or a current source (col. 4, ln. 5-10).  
Regarding claim 14, Sawada teaches modulation of the negative voltage step effectuates the at least two flux peaks of the ion energy distribution function ([0027], fig. 3, 4, and 6).  
Regarding claim 15, Sawada teaches a relative number of negative voltage steps at a given modulation level effectuates an amplitude of the ion energy distribution function at different ion energies [0027, Fig. 3, 4, and 6).  
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada as applied to claim 11 above in further view of Kadlec (US 2008/0135400). 
Regarding claim 16, Sawada does not teach the power supply includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the power supply of Wendt by providing it includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step, as taught by Kadlec, because it would allow relatively fast reigniting of the plasma and restoring original discharge current ([0005]). 

Response to Arguments

Applicant’s arguments with respect to claim(s) January 31, 2022 have been considered but are moot because of the new ground of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794